DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 has been amended; claims 6-9 have been newly added. Claims 1-9 are pending and considered in the present Office action.

Applicant’s arguments with respect to the prior art have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection (102 and 103) are necessitated by amendment.

Applicant’s arguments of unexpected results are not persuasive and addressed under the Response to Arguments section below.

Response to Arguments
 Applicant’s arguments of unexpected results are not persuasive for the new ground of rejection under 102 because evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).

Applicant’s arguments of unexpected results are not persuasive for the new ground of rejection under 103 for the following reasons (see MPEP 716.02). 
Unexpected results must be commensurate in scope with the claimed invention; specifically, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Additionally, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d). In this case, the data set presented is not commensurate in scope of the claimed invention and applicant has not presented a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. Specifically, the data set is missing a data point at the upper end of the claimed range i.e., 1.10 g/cm3, and a data point at the lower end of the claimed range, i.e., 0.23 g/cm3. In view of the foregoing, it is unclear whether the unexpected results occur over the entire claimed range (i.e., 0.23 g/cm3 – 1.10 g/cm3), some smaller range, or some larger range. 
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), see MPEP 716.02. "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). Specifically, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."). See MPEP 716.02(b). Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991), see MPEP 716.02(a). In this case, applicant merely concludes “lower high temperature thermal conductivity and better high temperature thermal insulation properties”, but fails to show the differences are in fact unexpected and unobvious and of both statistical and practical significance, and fails to discuss how the difference results in a significant, practical advantage.
Applicant also made no attempt to compare the instant data set to the prior art of record (presumable the closes prior art), see e.g., MPEP 716.02(e). For example, Miyakawa teaches the thermal conductivity of the heat insulation material layer 34 is less than or equal to 0.02 W/mK, see e.g., para. [0051]; Yokoyama discloses the thermal conductivity of the insulating layer (e.g., 16c) is 0.1 W/mK or lower, more preferably 0.05 W/mK or lower, see e.g., paras. [0075]-[0079]. The conductivity in the prior art either overlaps with the thermal conductivity discussed in the data set of the instant invention, e.g., 0.07 W/mK to 0.1 W/mK, or is close. "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967), see MPEP 716.02(c). 
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978), see MPEP 716.02(c). At present the evidence supporting unexpected results fails to outweigh the evidence supporting prima facie obviousness for the reasons detailed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Kaye (WO 2017/106524, of record), hereinafter Kaye.
Regarding Claims 1, and 3-5, Kaye teaches an assembled battery (i.e., 120) that includes a plurality of single batteries (e.g., 124, 126) and a partition member (i.e., insulator 122 (or 200), also referred to as “thermal insulation” throughout Kaye) that forms a partition between the plurality of single batteries (see e.g., Fig. 1C), wherein the partition member (122) contains a thermal insulation material that contains a powdered inorganic material (i.e., inorganic thermally insulating nanoparticles) comprising silica particles (or alumina particles) and a fibrous inorganic material (e.g., glass fiber, ceramic fibers, etc.) and that has a density of 0.23 g/cm3 to 1.10 g/cm3 (e.g., 0.4 g/mL), see e.g., paras. [0048], [0051], [0055], [0057], [0059], [0063], [0074], [0080], [0096], [00102], [00116], [00157]-[00158].
Regarding Claim 2, Kaye teaches the thermal insulation material is a porous body, see e.g., title, paras. [0004], [0051], [0057], and [0069].
Regarding Claim 6, Kaye teaches the insulator is either unfilled with binder or the binder is volatized, such that the insulator is free of the binder, see e.g., para. [0063]-[0067], [0083], [0088], [0090], [0091], Fig. 7, Table 2 (where 0% binder is used), Table 3 examples 17-19.
Regarding Claim 7, Kaye teaches the thermal insulation includes (i.e., inorganic thermally insulating nanoparticles, e.g., silica particles, alumina particles, see para. [0074], [0096]), a fibrous inorganic material (e.g., glass fiber, see para. [0096]), and an opacifier (e.g., SiC, carbonaceous material, alumina, etc, see e.g., paras. [0096], [00161]), see also para, [00102]. Thus, in the instance that the opacifier is selected as alumina, Kay teaches the insulator consists essentially of the powdered inorganic material (i.e., silica particles (inorganic thermally insulating nanoparticles), and alumina particles (opacifier)) and the fibrous inorganic material (i.e., glass fiber).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2011/0195291), in view of Feldman et al. (WO 2017/083743), hereinafter Yokoyama and Feldman.
Regarding Claims 1, 3-5, Yokoyama teaches an assembled battery (i.e., 1, 11) that includes a plurality of single batteries (e.g., 3, 4; 13, 14) and a partition member (i.e., 16; 21) that forms a partition between the plurality of single batteries (see e.g., Figs. 4-5), wherein the partition member (i.e., 16, 21) contains a thermal insulation material (i.e., 5(6); 23) that contains a powdered inorganic material (i.e., inorganic particles of silica, vermiculite, calcium silicate) and a fibrous inorganic material (e.g., ceramic fibers), see e.g., paras. [0027]-[0033], [0045]-[0048], [0070]-[0089], [0094] [0096], claims, and Figs. 
Yokoyama does not teach the thermal insulation material has a density of 0.23 g/cm3 to 1.10 g/cm3; however, Feldman teaches a thermal insulation material (e.g., 40), in association with a high temperature device 20 (i.e., battery), having a low density (e.g., 0.25 g/cm3 to 7.5 g/cm3) provides a less bulky, more compact design, see e.g., pages 5 13, and 14 of 42. It would be obvious to one having ordinary skill in the art the thermal insulation material of Yokoyama has a density of 0.23 g/cm3 to 1.10 g/cm3 to provide a less bulky, more compact battery assembly.
Regarding Claim 8, Yokoyama teaches the partition member (e.g., 21) includes an outer package body (22) housing the thermal insulation material (23) in a sealed state, see e.g., paras. [0087]-[0088] and Fig. 5. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama and Feldman in view of Hermann et al. (US 2010/0136404), hereinafter Hermann.
Relevant to Claim 9, Yokoyama does not teach the partition member (21) contains a liquid having a boiling point from 80 °C to 250 °C. However, Hermann teaches a partition member (i.e., thermal barrier element, e.g., 503(903)) between battery cells (e.g., 501) comprising a thermal insulation material (e.g., alumina, silica, vermiculite, fiberglass, etc.), see e.g., Fig. 9, paras. [0007], [0032]. The partition members (i.e., thermal barrier elements, e.g., 903) comprise a channel to contain a liquid (i.e., heat transfer fluid, e.g., water) having a boiling point from 80 °C to 250 °C (i.e., water has an inherent boiling point of 100 °C), see e.g., para. [0008], and [0033]. The channel/heat transfer fluid structure of Hermann provides an improved heat withdrawal capability by actively removing and redistributing heat load generated by the cells undergoing thermal runaway, see e.g., para. [0034]. It would be obvious to one having ordinary skill in the art the partition member of Yokoyama includes a liquid having a boiling point between 80 °C to 250 °C, to remove and redistribute the heat generated by the cells undergoing thermal runaway.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729